Citation Nr: 0325276	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  97-13 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than November 1, 
2000, for the grant of service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to 
November 1948.  He also served in the United States Navy 
Reserves from March 1954 to September 1955, with active 
service June 1954 to July 1955, and in the North Carolina Air 
National Guard from June 1981 to the time of his death in 
August 1983.  The appellant is his widow.

This claim initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision that, 
in part, denied the claim for service connection for the 
cause of the veteran's death.  In an April 1999 decision, the 
Board, in part, denied the claim as not well grounded.  The 
appellant, in turn, appealed that denial to the United States 
Court of Appeals for Veterans Claims (Court).  

In a February 2001 order, the Court granted a joint motion 
filed by counsel for both parties to the appeal, vacating the 
Board's denial of the claim for service connection for the 
cause of the veteran's death, and remanding the matter to the 
Board for further proceedings.  In January 2003, the Board, 
in turn, remanded the matter the RO for further action.   

In June 2002, the RO granted service connection for the cause 
of the veteran's death; hence, that matter is no longer 
before the Board.  In May 2003, the appellant filed a notice 
of disagreement with the effective date assigned.  In July 
2003, the RO issued a statement of the case (SOC) on the 
issue of entitlement to an earlier effective date for the 
award of service connection for the cause of the veteran's 
death.  In an August 2003 response to the SOC, the appellant 
stated that she would desired an earlier effective date, but 
"did not want to tie up the system at the [Board]."  The RO 
contacted the appellant the next day and explained the 
appeals process.  According to the August 2003 report of 
telephonic contact, the appellant agreed to pursue her appeal 
with the Board.  As the appellant expressed her intent to 
perfect her appeal, the Board accepts the record of the 
August 2003 communication as a timely substantive appeal.


REMAND

Unfortunately, review of this claims file discloses that, 
despite the appellant's desire for Board review, a remand of 
the claim on appeal is needed pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), signed into law in November 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Specifically, the record does not include any correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the appellant's claim 
on appeal, to particularly include the duty imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
department to explain what evidence will be obtained by whom, 
and notify the claimant of the information and evidence 
needed to substantiate a claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Action by the RO is required 
to satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
337 F.3d 1349 (Fed. Cir. 2003).  After furnishing the 
requisite notice to the appellant and her representative, the 
RO should attempt to obtain any additional evidence for which 
sufficient information is provided. 

The action described above is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal. If the RO again denies 
the claim, the SSOC issued to the appellant and her 
representative explaining the reasons for the denial must 
include citation to and discussion of all such additional, 
pertinent legal authority concerning earlier effective dates 
(i.e., 38 U.S.C.A. §§ 5110(a),(b); 38 C.F.R. § 3.400(b)(2)) 
(not cited to in the July 2003 SSOC).

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish to the appellant 
a letter notifying her of the VCAA, and 
the duties to notify and assist imposed 
thereby, specifically as regards the claim 
for an earlier effective date for the 
grant of service connection for the cause 
of the veteran's death.  The letter should 
include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence needed to 
substantiate the claim.  

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the appellant 
provide sufficient information to enable 
it to obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information is provided.  
The RO's letter should also invite the 
appellant to submit any pertinent evidence 
in her possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  

2.  After receiving the appellant's 
response, the RO should assist the 
appellant in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  After completing all requested 
development action and any other 
development and/or notification action 
indicated, the RO should readjudicate the 
claim on appeal, in light of all pertinent 
evidence and legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the appellant and her representative an 
appropriate SSOC (to include citation to 
the pertinent legal authority governing 
effective dates, and and full reasons and 
bases for the RO's determinations) and 
afford them the appropriate period of 
time for written or other response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



